In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Francois Rivera, J), dated February 9, 2007, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant failed to establish its entitlement to judgment as a matter of law. Its failure to satisfy its initial burden requires denial of the motion, regardless of the sufficiency of plaintiffs opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Santucci, J.P., Skelos, Lifson and Garni, JJ., concur.